OVERTON, Judge.
This is a petition to review a decision of the First District Court of Appeal reported as Hough v. Bailey, 421 So.2d 708 (Fla. 1st DCA 1982). We accepted jurisdiction in this case because, in its opinion, the First District acknowledged direct conflict with the Second District Court of Appeal’s decision in Kirk v. Baumann, 336 So.2d 125 (Fla. 2d DCA 1976). After accepting jurisdiction in this case, however, we determined that the Second District, in Wiggins v. Dojcsan, 411 So.2d 894 (Fla. 2d DCA 1982), expressly receded from its decision in Kirk. In receding from Kirk, the Second District in Wiggins adopted the view expressed by the Fourth District in Cacaro v. Swan, 394 So.2d 538 (Fla. 4th DCA), petition dismissed, 402 So.2d 608 (Fla.1981), which was also relied on by the First District in its opinion in this case. Consequently, no conflict exists and there is no basis for this Court to accept jurisdiction in this cause. The petition for review is denied.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, McDonald, EHRLICH and SHAW, JJ., concur.